Case 1:20-cr-00040-BAH Document 220-9 Filed 05/28/21 Page 1 of 4




                                                       EXHIBIT 9
Case 1:20-cr-00040-BAH Document 220-9 Filed 05/28/21 Page 2 of 4
        Case 1:20-cr-00040-BAH Document 220-9 Filed 05/28/21 Page 3 of 4




THE HONORABLE BERYL A. HOWELL
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA


My name is Alejandra Canseco Villegard, I am 31 years old and I am single mom of a six year old
boy and I studied psychology, I am friends with Jessica Osegura Gonzaez for fifteen years, we met
through a friend in common and we became friends since then, she was just starting college and I
was still in High School, it was soon after meeting her, when she became pregnant with her first
son and I was with her through the process, even though she was very young, I could tell she was
dying to be a mother and I thought she had made a bad decision becoming pregnant at the time
since it would made it more difficult for her to finish her college career, but she was a role model
for me because she persevered and she is dedicated, although she was young, she showed me that
you can do everything you set your mind to and when people are disciplined, they can attain
anything. To me she is an exemplary mother, responsible, sweet, and understanding.

We used to take her son (J       ) to soccer games and although she had a lot of work to do, she
would always try her best to be with her son, because she knew that even though [soccer] was just
a sport to J   at the time, she knew that it was more than a sport, she knew the discipline it was
creating on J   , in the future it would turn into tools and abilities that would help him in his life,
like teamwork, learning to cope with frustration, and hard work to achieve his life goals.

I also know her in her professional life since I have seen her in her event planning business and
she is very dedicated to her work, she is a person who gives the best of herself, I know people who
worked with her and appreciated and respected her for being an honest person.

As a reference of [her character] I would like to add an experience we had at an event she
organized, it was a pretty big birthday party and it was rain season, it started raining halfway
through the party and there was a lot of wind, she had to improvise and move all of the dessert
tables and change the invitees’ seating arrangements so that they would not get wet and I remember
she did not have all the personnel that usually sets up all the furniture, so she along with all the
waiters started moving chairs and everything, and managed to keep the party going and they could
continue enjoying the event.

Before I finish my letter I would also like to express that she is a person who values friendship a
lot, and also goes all the way, in my case being a single mother I would like to share with you that
when I was pregnant she supported me, I remember that when my son was born premature he was
hospitalized for various days and I was very concerned about the hospitalization expenses, she was
how worried I was and without me asking she offered to help me, she is a person with a great heart
and empathic.

In my opinion she is a socially valuable person and could be a great example for other people who
are in similar positions.

I thank you from the bottom of my heart for taking the time to read these words, and I hope you
can understand that my friend is a good person that maybe made a bad decision but you can be
        Case 1:20-cr-00040-BAH Document 220-9 Filed 05/28/21 Page 4 of 4




certain that what she has been through will make her profoundly reflect about all her life in all
aspects, hoping she is given an opportunity to be with her children again soon with the age they
have, her absence or presence will be determinant to their future. I am certain that if given an
opportunity to demonstrate she is the person I previously described, you would not regret it.

I appreciate you taking the time to read these words. I hope that you can understand that my friend
is a good person that perhaps made a bad decision, but you can be rest assured that what she is
going through would make her reflect in-depth about all aspects of her life. She will be hoping that
you can give her an opportunity to reunite with her children soon since her absence could be
detrimental to them due to their ages.

I am sure that if you give her the opportunity to show you that she is the person I described, you
will not regret it.


                                   Alejandra Canseco Villegard
